Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group A-I, B-I in the reply filed on 6/14/21 is acknowledged.  The traversal is on the ground(s) that both A-i and A-ii have the technical feature of effectively dissipating the heat generated from the busbar by embedding the busbar in the heat dissipation support plate structure.  This is not found persuasive because there is lack of unity because this feature is not a technical feature that defines a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sumitomo Wiring Systems.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo, cited above, in view of Oi (US2015/0223317).
.
7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo, cited above, in view of JP H04-137431, cited on applicant’s IDS.
Sumitomo was silent regarding the composition of substrate coating layers 12 placed on exposed surfaces of the busbars, whereas ‘431 disclosed coating layers 2 having an insulation property and a heat dissipation property.  Since Sumitomo and ‘431 are both from the same field of endeavor, the purpose disclosed by ‘431 would have been recognized in the pertinent art of Sumitomo.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Sumitomo coating layers providing insulative and heat dissipation properties.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo, cited above, in view of Auto Network Gijutsu Kenyusho (JP2006-187122), cited on applicant’s IDS.
Sumitomo failed whereas Gijutsu, in fig. 5, disclosed wherein a bus bar has a coating layer having an insulation property and a heat dissipation property formed on a surface thereof [0022]. Since Sumitomo and Gijutsu are both from the same field of endeavor, the purpose disclosed by Gijutsu would have been recognized in the pertinent art of Sumitomo.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Sumitomo a bus bar having a coating layer providing insulative and heat dissipation properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837